Citation Nr: 0724781	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-28 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from February 1943 to February 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Denver, Colorado Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in October 1998 at the age of 76; 
hypoxia was certified as the immediate cause of his death; 
pneumonia as a consequence of malnutrition and deconditioning 
was certified as the underlying cause and non-insulin 
dependent diabetes mellitus was certified as a significant 
condition contributing to death.  

2.  Pneumonia, diabetes, hypoxia, malnutrition and 
deconditioning were not manifested in service, and are not 
shown to have been related to the veteran's service; diabetes 
was not manifested in the first postservice year. 

3.  The veteran's only service connected disability, a left 
knee disorder, is not shown to have caused or contributed to 
cause his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.312 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The appellant has been advised of VA's duties to notify and 
assist in the development of her claim.  A May 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA would make 
reasonable efforts to help her obtain evidence necessary to 
support her claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately her responsibility to ensure that records were 
received by VA.  While this letter did not advise the 
appellant verbatim to submit everything she had pertinent to 
her claim, it explained the type of evidence necessary to 
substantiate her claim and asked her to submit or identify 
(for VA to obtain) any such evidence.  This was equivalent to 
advising her to submit everything in her possession pertinent 
to her claim.  The January 2004 rating decision, an August 
2005 statement of the case (SOC) and a May 2007 supplemental 
SOC provided the text of applicable regulations and explained 
what the evidence showed and why the claim was denied.   
Although the appellant was not provided notice regarding 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)) such notice would only be relevant 
if the benefit sought were being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC and to supplement the 
record after notice was given.  The claim was readjudicated 
after all critical notice was given.  See May 2007 SSOC.  She 
is not prejudiced by any technical notice deficiency that may 
have occurred along the way, and no further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

The RO had a heightened duty to assist in this case as the 
veteran's original claims file was lost.  The RO fulfilled 
this duty by making reasonable attempts to locate the 
original claims file and then, when such attempts were 
exhausted, by rebuilding the claims file.  It also provided 
specific notice to the appellant (in a June 2005 letter) that 
the file had been misplaced and that the RO was 
reconstructing it.  This notice letter requested that the 
appellant furnish any pertinent information she might have 
including copies of any service medical records (SMRs), 
separation papers and prior decisions.  The rebuilt claims 
file does contain copies of SMRs and records documenting the 
veteran's medical condition and the medical treatment he 
received at the time of (and leading up to) his death.  It 
also includes the veteran's death certificate.  Notably, the 
appellant does not allege that the veteran's death was caused 
by a service connected disability other than his left knee 
disability, and has not identified any evidence not of record 
that would tend to show that this disability was a principal 
or contributory cause of the veteran's death.  Consequently 
the Board finds that VA has met its heightened assistance 
obligations.  The appellant is not prejudiced by the Board's 
proceeding with appellate review. 

II.  Factual Background

The veteran's SMRs do not show any treatment, diagnosis or 
complaints of  pneumonia or other respiratory disorder, 
hypoxia, diabetes, malnutrition or deconditioning.  The 
record does not show (and it is not alleged) that diabetes 
was manifested in the first postservice year.  

A December 1996 left knee X-ray produced a diagnostic 
impression of findings suggestive of Calcium Pyrophosphate 
Dihydrate Crystal Deposition Disease (CPPD) with secondary 
degenerative changes.  

On December 1996 VA examination, the diagnosis was arthritis 
of the left knee with restricted range of motion.  The 
examiner noted that the veteran was severely functionally 
limited due to his knee condition.  It was noted that the 
veteran had a service connected left knee disability (rated 0 
percent) and that the reason for the examination was to help 
determine whether an increased rating was warranted.  

An April 1997 letter from the El Paso County Office of 
Veteran's and Military Affairs indicates that the veteran had 
several service connected disabling conditions, which 
precluded him from obtaining and sustaining substantial 
gainful employment.  The effective date of his disability 
awarded by VA was January 1, 1991.  

In an April 1997 letter, Dr. K, a private treating physician, 
noted that the veteran was deemed to be totally and 
permanently disabled due to diabetes with chronic renal 
failure and chronic service connected left leg pain and 
weakness.  As a result, he was unable to work in any 
occupation.  

A January 1998 admission note shows that the veteran reported 
he fell down 4 or 5 steps when he lost his footing on stairs.  
As he was falling down he hit his nose and face against the 
wall and landed on his right elbow and knee.   Later during 
the night he fell again and was unable to get up because he 
was feeling weak.  He was subsequently brought to the ER by 
his son in law.  Under pertinent medical history it was noted 
that the veteran's kidneys had stopped working a year ago and 
that he had had diabetes, "now diet controlled" for 15 
years with amputations of the 1st left 4th right toes.  A 
resident's note shows that that the veteran had diabetes and 
renal insufficiency and was status post knee replacement.  
Laboratory testing revealed anemia likely due to the renal 
insufficiency.  It was also noted that the renal 
insufficiency was likely due to the long term diabetes.  

A January 1998 VA discharge summary shows that the veteran 
was hospitalized from January 1, to January 30, 1998.  He had 
a history of diet controlled diabetes, osteoarthritis, 
chronic renal insufficiency, and anemia secondary to chronic 
renal insufficiency.  He was admitted with swelling of the 
right elbow and knee from the fall.  X-rays were taken and 
the right knee and elbow were tapped, revealing leukocytosis, 
hemarthrosis, calcium, pyrophosphate and uric acid crystals 
intra and extracellular.  Rheumatology was consulted, the 
knee and elbow were retapped and gout and pseudogout were 
diagnosed.  A nephrology consult established that the 
veteran's renal failure was attributed to his longstanding 
diabetes.  Diagnoses included chronic renal failure, anemia, 
diabetes mellitus, hypokalemia, bipolar disease with mild 
dementia, hearing problem, hypoalbuminemia and constipation.   

VA inpatient treatment notes from April to October 1998 show 
diagnoses of diabetic foot ulcer and cellulitis; bilateral 
lower extremity and sacral decubitus; chronic renal 
insufficiency; depression/bipolar disorder; anemia; dementia; 
malnutrition; and peptic ulcer disease.   The veteran had 
more and more difficulty eating over the course of the 
treatment period.  A July 1998 progress note shows that he 
was severely compromised nutritionally, given diabetic foot 
ulcers, low albumin, continual weight loss, low weight for 
height and need for altered diet textures.  Subsequent 
progress notes showed a continuing decrease in the veteran's 
desire to eat or drink.   

The veteran's October 1998 death certificate shows that the 
immediate cause of his death was hypoxia due to pneumonia, 
which in turn was due to underlying malnutrition and 
deconditioning.  Non-insulin dependent diabetes mellitus was 
listed as another significant condition contributing to 
death.  

In an October 1998 letter, Dr. H indicated that the veteran 
was her patient at a VA Nursing Home Care Unit since April 
1998.  He presented with extreme debilitation and other 
sequelae of a fractured hip followed by sustained bed rest 
and with end stage diabetes mellitus.  Efforts at 
rehabilitation were unsuccessful, and he died on October [redacted], 
1998.  The immediate cause of death was pneumonia; however, 
the pneumonia was a result of the noted debilitation.  Dr. H 
also indicated that by report the veteran had suffered 
multiple falls due to his knee injury prior to the fall that 
resulted in a hip fracture. 

In a subsequent January 1999 letter to appellant, Dr. H 
indicated that she could not significantly change the content 
of her earlier October 1998 letter because she could not 
testify to the veteran's condition prior to meeting him.  She 
only knew of the circumstances of his condition at that time 
from the appellant's descriptions.  She could not state as 
fact that his fall, which led to his hip fracture was due to 
his knee injury since she was not involved with the veteran's 
care at the time of his fall.  That information needed to 
come from the physicians who cared for him after he fell.  
Dr. H did agree that the hip fracture was one of several 
contributing factors, which led to his fatal pneumonia.  She 
agreed that it was reasonable to assume that his knee injury 
led to his fall, which led to his debilitation and ultimately 
to his death.  However, she could not state this chain of 
events as factual since again, she did not care for the 
veteran at the time of his fall.  Dr. H also noted that the 
veteran's diabetes was mentioned on the death certificate 
because poor circulation, caused by diabetes, contributed 
greatly to the non-healing ulcers.  Although not directly 
responsible for his death, the ulcers greatly contributed to 
poor health, which made him susceptible to pneumonia.  

In her February 2003 claim, the appellant contended that on 
the afternoon of December 31, 1997, she came out of the 
laundry room and found the veteran sprawled out on the 
concrete floor at the bottom of a staircase with lacerations 
to the face and nose.  After about five minutes appellant was 
able to assist the veteran to his feet and proceeded to 
attend to his lacerations.  At this point she distinctly 
recalled that the veteran stated that his left knee had given 
out again, resulting in his fall.  He did not want to go to 
the emergency room and chose to sleep in a recliner due to 
leg and hip pain.  However, given that he appeared to be in 
severe pain and could not get out of the recliner, the 
appellant called an ambulance and he was brought to the 
emergency room.  The appellant believed that after the 
veteran arrived at the ER, X-rays were taken of his left leg 
and elbow.  The veteran remained hospitalized for about a 
month and returned home on February 2, 1998.  He continued to 
complain of severe pain in his left leg and hip, without 
relief of symptoms, and in April 1998 the appellant had him 
transported to the Denver VAMC where he was hospitalized, and 
remained hospitalized until he died.  His hip fracture was 
discovered during this hospitalization.  The appellant 
contended that the fall in December 1997 was due to 
instability in his service connected left knee and that his 
fractured left hip occurred at the time of his fall.  The 
extended hospital stay due to the left hip/knee subsequently 
resulted in his contracting pneumonia.  She alleged that had 
he not fallen due to his service connected knee in December 
31, 1997, he would not have fractured his hip and the 
extended hospital stay (and pneumonia) would not have 
occurred.   

In June 2006 argument, the appellant claimed that the 
veteran's diabetes was not a factor in his death as he was 
non-insulin dependent.  She asserted that the one and only 
contributing factor in his death was his service connected 
left knee injury.  
As he began to age the knee became worse and worse resulting 
in an increased rating from 30 to 40 percent.  He suffered 
numerous falls due to the left knee disability, including the 
allegedly fatal fall in December 1997.  In summary, the 
appellant contended that the veteran became more unstable in 
his ability to walk, lost his footing on a stairway when his 
left knee buckled, sustaining a hip fracture, and became 
deconditioned to the point of finally suffering from 
pneumonia as a result of lying in bed for several months.  

III.  Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. 38 C.F.R. § 3.312(b).  In determining 
whether service connected disability contributed to death it 
must be shown that such disability contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  
Service-connected disabilities of a static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions will generally not be held to have 
contributed to death resulting primarily from unrelated 
disability. 38 C.F.R. 
§ 3.312(c)(2).  

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

IV.  Analysis

According to the veteran's death certificate, the immediate 
cause of his death was hypoxia due to pneumonia and the 
underlying cause was malnutrition and deconditioning, with 
diabetes representing a significant contributory condition.      
None of these disabilities were service connected, and the 
evidence does not suggest that any of them should have been 
service connected.  They were not manifest in service, and 
there is no medical evidence to suggest that any of them was 
otherwise related to service.  (And diabetes was not 
manifested in the first postservice year, so as to trigger 
application of the chronic disease presumptive provisions of 
38 U.S.C.A. § 1112.)  Consequently, there is no evidence that 
a service connected disability was the principal cause of the 
veteran's death.    

The appellant appears to be claiming that as the veteran's 
diabetes was non-insulin dependent, it was not a significant 
factor in his death.  This theory is inconsistent with the 
evidentiary record which shows that the veteran had kidney 
disease secondary to his diabetes, and that his kidneys were 
non-functioning.  Furthermore, he had developed diabetic 
ulcers (and had suffered amputations of 2 toes secondary to 
diabetes).  

According to the evidence of record the veteran's only 
service connected disability was a left knee disorder, and 
there remains a question as to whether this disability (as 
alleged) contributed to cause his death.  See 38 C.F.R. 
§ 3.312(c).  The appellant contends that the veteran told her 
just after he fell in December 1997 that the fall was caused 
by his left knee giving way.  She further contends that the 
fall resulted in a chain of events leading to the veteran's 
death from the hypoxia resulting from pneumonia.  However, 
the medical evidence of record provides no support for 
appellant's initial contention that the veteran's fall was 
caused by the service connected left knee disability.  
Notably, the VA hospital record from January 1, 1998 shows 
that the veteran reported to the examining M.D that his fall 
was caused by simply "losing his footing."  There was no 
specification made that the loss of footing resulted from the 
left knee disability and no indication that the appellant 
made any report to the hospital staff indicating that the 
veteran fell because of his left knee (which apparently had 
required a total knee replacement).  While the record shows 
that the VA hospital specifically examined and X-rayed the 
right knee, it does not show that any specific examination or 
X-rays were taken of the left knee.  If the veteran or 
appellant or the son in law had reported to hospital staff 
that the veteran fell as a result of the left knee giving 
way, it follows that the hospital staff would have examined 
that knee and made a notation in the record.  

Dr. H's January 1999 letter did indicate (based on what the 
appellant had told her), that it was reasonable to assume 
that the veteran's knee injury led to his fall, which led to 
his debilitation and ultimately to his death.  However, she 
further indicated that she could not state this chain of 
events as factual since she did not care for the veteran at 
the time of his fall and that that information needed to come 
from the physicians who cared for him after he fell.  
Consequently, this letter does not actually provide support 
for the appellant's contentions, as the physicians who cared 
for the veteran just after he fell did not find that he fell 
as a result of his left knee disability.  

Notably, while appellant is competent to testify as to what 
the veteran told her about his fall, given that her report is 
not supported by the contemporaneous medical evidence of 
record, the preponderance of the evidence is against a 
finding that the veteran's December 31, 1997 fall was 
actually caused by his left knee disability.  

Even if it were shown that the veteran fell in December 1997 
due to his service connected left knee giving out, under the 
controlling regulations, the fall does not qualify as a 
"contributory cause of death" because it is too remotely 
connected to the veteran's death 10 months later.  The only 
contributing condition listed on the veteran's death 
certificate was his diabetes.  The medical evidence does not 
establish any direct connection between the veteran's fall 
and the underlying causes of his death, malnutrition and 
deconditioning.  Rather, it appears from the medical evidence 
that the malnutrition and deconditioning was due to his 
inability to eat, which was in turn related to his systemic 
problems related to diabetes and kidney disease and to his 
depression (which were not service connected).    

The Board notes that an April 1997 letter from the El Paso 
County Office of Veteran's and Military Affairs states that 
the veteran had several service connected disabilities.  
Given that the original claims file was lost, if the 
appellant had alleged that another service connected 
disability had caused the veterans death, further development 
of her claim might have been necessary to verify whether the 
veteran had additional service connected disabilities.  
However, no specific disability has been identified in 
allegations as service connected.    
 
As it is not shown that a service connected disability was a 
principal or contributory cause of the veteran's death, the 
preponderance of the evidence is against this claim, and it 
must be denied.     






ORDER

Service connection for the cause of the veteran's death is 
denied.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


